Hall, Judge.
On October 13 and 14, 1965, the claimant was ill with nausea and vomiting. On October 14 he asked a supervisor if he might leave work; but being told there was not another driver to replace him, he stayed at work driving a bus route to a school. The claimant testified that he remembered that he turned off one road onto another about two blocks from the school and saw a car which he tried to dodge; this was the last thing he remembered, and he became conscious again in a hospital emergency room. The bus stopped in the roadway near the school (according to one witness the right front wheel was on the curb.) The claimant was found in the driver’s seat unconscious lying over the steering wheel and had vomited. Another bus driver and other persons helped him off the bus and drove him to the hospital.
The employer’s superintendent testified that he received a telephone call from an unknown person about the bus and driver and instructed the claimant’s supervisor to go to the school and to find out what was wrong with the claimant and let him know, and the supervisor told him about seeing the claimant at the hospital the day of the occurrence. Later the claimant’s supervisor and another driver went to the school and the driver took the bus from the parking lot to where it had been moved. The supervisor went to the hospital to check on the claimant, and was in the emergency room when the claimant regained consciousness. The claimant then asked him if he had had a wreck and who he had run into. The supervisor asked him why he thought he had a wreck, and the claimant replied that he thought there was a wreck because he saw a car coming, and told the supervisor his back was hurting. The supervisor told him that he had not run into anyone, and took him to a doctor’s office.
The board found as a matter of fact that the employer did not have notice as required by Code § 114-303. Since the evidence did not demand a finding that the employer had knowledge of an injury resulting from an “accident” the superior court did not err in affirming the award.

Judgment affirmed.


Felton, C. J., and Eberhardt, J., concur.

Albert Feldman, L. B. Kent, for appellant.
Foley, Chappell, Young, Hollis & Schloth, Thomas B. Buck, III, Barschall Andrews, for appellee.